Title: To Thomas Jefferson from Amos Alexander, 22 December 1800
From: Alexander, Amos
To: Jefferson, Thomas



Dr Sir
Alexandria 22nd December 1800

On Mr Peyton And Myself returning from the City of Washington, And Mentioning to Our Fellow Citizens, Your Wish that the Invitation, we were Authorized to give you, to a publick Dinner Might be Suspended for Some time, I find a great Many people dissatisfy.d with Our Answer,—And extremely Anctious to have your Company to a publick Dinner … And Many of them, not being possess.d of much reflection, though Worthy Citizens, I am fearfull the delay .. May have the tendency to disunite Us,—which Would be, by no means desireable at this time, … The business appearing to be so popular here—I Am Induced from a wish, for the publick good, to solicit your permission—Once More to renew the Invitation .. to Yourself And some few of your Intimate friends. I presume the day before, Or the day after New Years day … would Suit the Inhabitants of Our Town,—but Sir, If you can thinck of Honouring us With Your Company at this time, And Will signity to Me, the day that Would be most Convenient for you, I will take Care that Your day Shall be fixt On,—of which you shall have timely Notice … I thus far Intrude On your goodness .. In consequence of the, great desire Shewn by your friends, in this Town, And a wish that nothing May happen to weaken Our Interest—
I have the Honour to be With respect And Esteem Your Obedient Servt.

Amos Alexander

